Title: To George Washington from Brigadier General Henry Knox, 2 September 1778
From: Knox, Henry
To: Washington, George


          
            Park Artillery [White Plains] 2d Septr 1778
          
          I shall give my opinion on the subjects propos’d by your Excellency to your General
            Officers with as much brevity as they will admit.
          The first is.
          Whether a movement of the greater part of this Army to the Eastward under the present
            information and circumstances will be eligible?
          I cannot see the propriety of such a measure at present, or that it could be warranted
            from the State of information which your Excellency gave the Council last evening.
            Suppose the enemies force at Rhode-Island including the reinforcement they may receive
            from New York to amount to 10,000 men what enterprize will this force be adequate to or
            what will be its object? Surely 10,000 men at this season of the Year will not attempt
            to penetrate the Country to Boston from Rhode Island. if they should, from what place
            will they probably procure the Carriages and assistance necessary to such a project? I
            confess I know not. It will take a great number of Carriages and Horses which cannot be
            procur’d from the Country contiguous to Rhode-Island. Boston will be of little value to
            them supposing they were possess’d of it. every body acquainted with it and its
            neighbourhood will know the force I have suppos’d unequal to its possession and the
            adjacent Country.
          probably it may be urg’d that the fleet of Count DEstaing now at Boston is an object of
            sufficient magnitude to warrant the supposition of a combin’d operation of the British
            fleet and Army that Way to effect its destruction, and thereby give England the
            Ascendency on the Ocean during the War with France.
          
          The probability of this supposition is founded on the existence of two circumstances,
            either of which being taken away or not existing must render the whole supposition
            groundless. Vizt The superiority of the British to the French fleet and the destruction
            or capture of the troops under Genl Sullivan.
          If the troops get Off from the Island without much injury, they will constitute a
            sufficient Stamina for to collect the Force of the Country. and the experience we have
            had of the Militia when combin’d with the continental troops will warrant the
            supposition That if they are not equal to tottaly stop the March of the British troops
            to Boston they will be able to retard them as to give time for the greatr part of this
            army to arrive to their assistance—It is my opinion they will be able to stop them
            entirely, considering the roughness of the Country, The difficulty of Obtaining
            intelligence and the want of carriages to transport provisions &c.
          But suppose they should overcome all difficulties and arrive at Boston. The British
            fleet allowing it to be superior to the french in a broad sea where the whole could act,
            would not be so in the Channel leading to Boston, where from its narrowness it is not
            possible for two ships to lead abreast, and where very few Hulks sunk which are ready
            prepar’d would make the approach above the Castle impossible. The reduction of Castle
            Island would be an ardous and extensive task too unequal to the Strength of 10,000 men
            who would be oblig’d besides Boston to occupy a number of Islands either of which being
            carried, the whole enterprize would be frustrated and in all probability the remainder
            made prisoners.
          For these and other reasons which might be urg’d I am of opinion The Enemy have not
            extended their views so far as the reduction of Boston and the French fleet there.
          But should General Sullivans troops be captur’d the Event would be so unfortunate to us
            and so advantageous to the Enemy as to ind[uce] them to undertake enterprizes of which
            they did not dream. A Calamity so dreadful even in supposition would demand the
            immediate march of the greater part of this Army to counteract the consequences which
            may be suppos’d to arrive from so unexpecd an incident.
          There is another expedition which indeed the Enemy may undertake. That is against the
            Town of Providence. Their reinforcement will probably arrive at the period that General
            Sullivan has effected his retreat from the Island. He then will be at two days march
            from Providence encumberd with his heavy Cannon, which came from and are almost the only
            defence of that Town and all his baggage and Stores. The Enemy in full possession of the
            Waters, flush’d with our retreat, a formidable force at Command, their Troops ready
            embark’d and only  three or four hours sail from Providence, a rich
            defenceless obnoxious Town with a considerable quantity of shipping and stores.
          Under these circumstances I think the Enemy will push and destroy that Town. it may be
            effected without any loss or even risque in twenty four hours.
          The Army under your Excellency can have no possible Agency in preventing this
            apprehended Evil.
          2d supposing the Army to move to the Eastward what number of troops would be necessary
            to secure the highlands and the Forts on Hudsons River?
          The force to be left for the security of these posts and Forts should I conceive be
            relatively strong to those the Enemy may leave in New York . I suppose the Question
            cannot be determined with precision untill this circumstance be tolerably well
            ascertained.
          3 Can any attack be made on the troops in NewYork under the present information and
            circumstances with a probability of success?
          The situation of the Island of New-York is such, surrounded by Waters, as to give the
            party possessing the Navigation a great Superiority. The Enemy having nine thousand men
            have force fully adequate to its defence against our Army.
          To batter their Redoubts on this side Kings Bridge would require Cannon and an
            Apparatus which are at a distance and which would take time to bring to this place.
          To Attempt the Redoubts by Supprize would require a most perfect knowledge of their
            number, construction, Strength & situation. Upon the acquisition of this
            knowledge and the matter of risque being fully weighed against the advantages of success
            and the ballance preponderating in favor of the latter I should be for such an attempt.
            But I beleive on such a trial the reasons would be more forcible against the attempt
            than for it.
          4th supposing the Army to move Eastward how shall it be supplied with provision
            &c?
          Forage for the Horses can be procur’d with ease and Meat fresh and Salted. The
            difficulty would be in providing bread. This can be done no otherways than by the
            Quarter Master General making a proper arrange[ment] of a great number of Waggons to
            transport it from the southern States. It may be had altho’ it will require much pains
            and trouble. I am with the greatest respect Your Excellenys most obedient Humble
            Servant
          
            H. Knox
          
        